Citation Nr: 1702576	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  12-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for patellar tendonitis of the right knee. 

2. Entitlement to service connection for pes cavus of the right foot.

3. Entitlement to service connection for lumbar degenerative disc disease, claimed as a lower back condition.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for lumbar degenerative disc disease, claimed as a lower back condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the patellar tendonitis of the Veteran's right knee was incurred during his active service.

2. The evidence is at least in relative equipoise as to whether the pes cavus of the Veteran's right foot was incurred during his active service.  


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for patellar tendonitis of the right knee are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

2. Resolving all doubt in the Veteran's favor, the criteria for service connection for pes cavus of the right foot are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for patellar tendonitis of the right knee and pes cavus of the right foot, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide these issues.  

B.  Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
Considering the claims for service connection for the Veteran's right knee and right foot conditions, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's right knee disorder during the appeal period has been diagnosed as patellar tendonitis of the right knee.  See February 2011 VA examination of the joints.   His right foot disorder during the appeal period has been diagnosed as pes cavus.  See February 2011 VA examination of the feet.  A service treatment record dated in April 2002 shows that the Veteran complained of right knee and right foot problems for a week and a half.  He was diagnosed with patellar tendonitis and "pes calvus [sic]."  He was given a brace and shoe inserts.  

The Veteran contends that he has had right knee and right foot problems since service.  See May 2010 statement and June 2010 claim.  He noted that he has had to wear shoe inserts since service.  See May 2010 statement.  The Veteran explained that he did not complain of right knee and right foot problems upon separation from service because he believed that the conditions were documented in the service treatment records and that he therefore did not need to reiterate them.  See June 2012 Form 9.  He also reported that he did not seek treatment for the conditions after service because he did not have medical insurance and could not afford to pay for the medical treatment.  See May 2011 notice of disagreement.  

As a lay person, the Veteran is competent to report symptoms associated with his right knee and right foot conditions.  Furthermore, he indeed is competent to state that the right knee symptoms and right foot symptoms that he experiences today are similar to the ones he suffered in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  Throughout the current appeal period, the Veteran has consistently stated that he has had right knee and right foot problems since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Veteran has presented competent and credible evidence of continuous right knee and right foot symptoms existing since service.  
Further, the Veteran's December 2001 enlistment examination is silent regarding any pre-existing knee or foot conditions.  The Veteran's lower extremities and feet were evaluated as normal.  The examiner indicated that the Veteran had a normal arch and that his feet were asymptomatic.  Therefore, the Veteran is presumed to have been of sound condition at the time of entry.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Although on VA examination in February 2011 the examiner stated that the Veteran's right foot condition is a normal variant in individuals or can be hereditary, this opinion does not rise to the level of clear and unmistakable evidence that a disorder preexisted service.  The evidentiary standard is an onerous one, and the result must be undebatable.  As discussed above, service treatment records show that the Veteran was treated for patellar tendonitis of the right knee and pes cavus of the right foot.  There were no medical findings that the patellar tendonitis of his right knee and pes cavus of his right foot pre-existed service.  There are no other complaints of right knee and right foot problems throughout the remainder of the Veteran's service.  Thus, the presumption of soundness has not been rebutted regarding the Veteran's right knee and right foot conditions.  

The Board finds that the facts to speak for themselves-namely, that the Veteran's enlistment examination reflected that the Veteran was of sound condition at the time of entry and did not have a right knee and right foot disorders.  The Veteran was subsequently diagnosed with patellar tendonitis of his right knee and pes cavus of his right foot, and they were not medically determined to have existed prior to service.  The Veteran continues to have diagnoses of patellar tendonitis of his right knee and pes cavus of his right foot.  

The Board recognizes that there are unfavorable opinions of record.  On VA examinations of the joints and feet in February 2011, the examiner opined that the right foot and right knee conditions are less likely as not caused by or the result of service.  However, the VA examiner's opinions are inadequate as they focused on whether or not the Veteran's right knee condition and right foot condition were noted on his examination upon separation from service and whether he received periodic treatment for the conditions since service, which begs the question of whether his right knee condition and right foot condition are related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons discussed above, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current patellar tendonitis of the right knee and pes cavus of the right foot.  Resolving reasonable doubt in the Veteran's favor, service connection for patellar tendonitis of the right knee and pes cavus of the right foot is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for patellar tendonitis of the right knee is granted. 

Service connection for pes cavus of the right foot is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the claim for service connection for lumbar degenerative disc disease must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, on VA examination in February 2011 the examiner provided a diagnosis of lumbar degenerative disc disease and opined that this condition is less likely as not caused by or related to service as there was no evidence that the Veteran had periodic treatment for a low back condition since service or that a lower back condition was noted on the examination upon separation from service.  However, this opinion is inadequate as the examiner did not address the Veteran's relevant lay statements of ongoing back problems since service.  The Veteran reports that he has had low back pain since service when he stood up in a tank and slammed his back into a tray that held the loading rounds.  See, e.g., May 2010 statement and a September 2011 private medical record.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Second, in the April 2012 Statement of the Case the RO referenced an in-service X-ray report dated on October 7, 2002 that was normal but noted that the Veteran complained of tenderness over T10-T12 after trauma.  This report is not included in the service treatment records associated with the Veteran's electronic claims folder processed through the Veterans Benefits Management System and the Virtual VA paperless claims processing system.  Thus, on remand, an attempt should be made to add this report to the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Associate the Veteran's X-ray report of the low back dated on October 7, 2002 as well as any other outstanding records with the electronic claims folder.  If necessary contact the Records Management Center, National Personnel Records Center, and any other appropriate records repository to search for the X-ray report dated on October 7, 2002 and any other outstanding service treatment records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
2. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his low back disorder.  The claims file must be made available to the examiner for review.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims file and examining the Veteran, the examiner must:

a.) Identify/diagnose all low back disorders.  The examiner is should consider that in the appeals period the Veteran has had diagnoses of thoraco-lumbar sprain, strain, and lumbar degenerative disc disease.  See May 2012 private medical record and February 2011 VA examination.  

b.) Opine (for each identified low back disorder) as to whether it is at least as likely as not (50 percent probability or more) that such disorder was incurred in service.  In rendering the opinion the examiner must address the following:
      
1.) Service treatment records dated in April 2003 that show the Veteran had back pain, status post injury, after standing up and bumping into the Howitzer.  

2.) The Veteran's contentions that he has had low back pain since service when he stood up in a tank and slammed his back into a tray that held the loading rounds.  See, e.g., May 2010 statement and September 2011 private medical record.
The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Then, readjudicate the issue of entitlement to service connection for lumbar degenerative disc disease, claimed as a lower back condition.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


